 

F§§M

IN THE UNITED STATES BANKRUPTCY COURT UCT 1 5
FOR THE NORTHERN DISTRICT OF CALIFORNIA 2018
SAN FRANCISCO DIVISION uNiTEusTAies smi<nuncrcoum
sANFFiANcisco.cA due
IN RE :
Sedgwici< LLP

CASE NO. iS-BlOS'/-HLB
(Chapter ll)

~'¢O'JCOOEOJ

Debtor(s)

NOTICE OF APPEARANCE ANI) REQUEST FOR SERVICE OF PAPERS

Please take notice that pursuant to § 1109(b) of the United States Banl<ruptcy Code, if
applicable, and Rules 2002 and 9010(b) of the Banl<ruptcy Rules, the undersigned
counsel requests that all notices given or required to be given in this case and all other
pleadings and notices of all matters of which notice is required or permitted to be given
under the Banl<ruptcy Code, Bankruptcy Rules and Lo_cal Bankruptcy Rules With respect
to the administration of this case be given to and served upon the following:

Carrollton-Farmers Branch Independent School

District

c/o EBONEY COBB

Perdue, Brandon, Fielder, Coilins & Mott, L.L.P.
500 E. Border Street, Suite 640

Arlington, Texas 760 i()

(8¥7) 461-3344

(8¥'7) 360~6509 FAX

emaii: ecobb@pbt`cm.com

Please take further notice that pursuant to § l l09(b) of the United States Banl<ruptcy
Code, if applicable, the foregoing request includes the notices and papers referred to in
Ruie 2002 of the Banl<ruptcy Rules and also includes, Without limitation, any plan of
reorganization and objections thereto, notices of any oi'ders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

NOTECE OF APPEARANCE AND REOUEST FOR SERVICE OF PAPERS - l

 

answering or reply papers, memoranda and briefs in support of any of the foregoing and
any other document brought before this Court with respect to these proceedings, whether
formal or int`c)rmai, whether written or oral, and whether transmitted or conveyed by lnaii,

delivery, telephone. telegraph. telex or otherwise

Respectt`uily Submitted,

PERDUE, BRANDON, FIELDER,
C()LLINS & M()TT, L.L.P.

 

Arlington, Texas 76010
(8|7) 46l -3344
(8 l 7) 860-6509 FAX

CERTIFICATE OF SERVICE

l do hereby certify that a true and correct copy of the above NOTICE OF
APPEARANCE AND REQUEST FOR SERVICE {)F PAPERS, has been Served upon
the parties listed below via U.S. first class mail or electronically via the Court’s ECF`
Systeln on this date: October 3, 20l8.

  

_voN‘s Coa__rf"

John W. Lucas US Trustee
l50 Calit"ornia St, 35"‘ Floor 450 Golden Gate Ave, 5‘h F|oor#05~0153
San Francisco, CA 941 l l San Francisco, CA 94E02

NOTICE OF APPEARANCE AND REOUEST FOR SERVICE OF PAPERS - 2

 

 

